Citation Nr: 1042643	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  05-35 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for residuals of a nasal 
fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1973 to November 
1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO), which denying service 
connection for residuals of a nasal fracture.  

With respect to the specific procedural history in this case, the 
RO in August 2003 denied, in pertinent part, a claim of service 
connection for residuals of a fractured nose.  The following 
month, the Veteran requested "reconsideration," noting that the 
file was absent relevant VA records.  Such records were later 
added.  In this regard, the August 2003 decision did not become 
final.  See Charles v. Shinseki, 587 F.3d 1319 Fed. Cir. (2009) 
(concluding that where new evidence was received within the 
appeal period, the RO's decision does not become final and the 
new evidence should have been considered in conjunction with the 
original claim).  In a February 2004 rating action, the RO 
continued to deny the claim, and the Veteran perfected an appeal 
as to that determination.  Again, however, the earlier August 
2003 rating did not become final, obviating the need for new and 
material evidence under 38 C.F.R. § 3.156, as the decision 
technically on appeal remains the earlier August 2003 
determination.  

During the appellate process, the Veteran testified in a hearing 
before a Decision Review Officer (DRO) in December 2006; a 
transcript of that hearing is associated with the claims file.

This case was initially before the Board in September 2008.  At 
that time, the Board decided several other issues that were also 
on appeal and remanded the issues of service connection for 
residuals of a nasal fracture and sinusitis for further 
development, which included a VA ear, nose and throat 
examination.  That development having been completed, the case 
has been returned to the Board for further appellate review at 
this time.  The Board finds that its remand order has been 
substantially complied with and that it can proceed to adjudicate 
upon the merits at this time.  See Stegall v. West, 11 Vet. App. 
268 (1998) (A remand by the Board confers upon the claimant, as a 
matter of law, the right to compliance with the remand order).  

During the appeal, service connection for sinusitis was granted 
on a direct basis in a July 2010 rating decision.  Since such a 
disposition represents a full grant of benefits sought on appeal, 
the Board will no longer address the Veteran's claim of service 
connection for sinusitis in this decision.


FINDINGS OF FACT

1.  The Veteran had a nasal fracture during military service in 
October 1973; however, no residuals of that nasal fracture were 
noted in service nor was there any demonstrable sequela for the 
Veteran's nasal fracture during his September 1974 separation 
examination.

2.  The Veteran is not currently diagnosed with any residuals of 
a nasal fracture which have not been associated with his already 
service-connected sinusitis.


CONCLUSION OF LAW

The criteria for establishing service connection for residuals of 
a nasal fracture have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) defines VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain. 38 C.F.R. § 3.159(b) (2010).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, post-adjudication VCAA notice was provided in an 
April 2005 letter in connection with his claim, regarding what 
information and evidence is needed to substantiate his claim for 
service connection, as well as what information and evidence must 
be submitted by the Veteran and what information and evidence 
will be obtained by VA.  A May 2006 letter additionally informed 
the Veteran how disability evaluations and effective dates are 
assigned, and the type evidence which impacts those 
determinations.  See Dingess, supra.  In a November 2008 letter, 
the Veteran was also provided with similar information contained 
in both of those letters following remand of his claim.  The 
claim was last adjudicated in July 2010.  

While the Board notes that the Veteran did not initially receive 
proper VCAA notice prior to his initial adjudication of his 
claim, he was subsequently provided fully compliant notice in 
November 2008 and his claim was readjudicated following receipt 
of that notice in July 2010.  Accordingly, any deficiencies as to 
the timing of the notice in this case were cured by such notice 
and readjudication of his claim.  See Mayfield v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as a 
statement of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).

Regarding VA's duty to assist, the record also reflects that VA 
has made reasonable efforts to obtain relevant records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file include 
the Veteran's service treatment records, VA treatment records and 
examination reports, private treatment records, and lay testimony 
from the Veteran, his representative and his brother.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and argument, as well as 
presenting for a VA examination and a DRO hearing.  Thus, the 
Veteran was provided with a meaningful opportunity to participate 
in the claims process and has done so.  Any error in the sequence 
of events or content of the notices is not shown to have affected 
the essential fairness of the adjudication or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In general, in order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 
21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
analysis below will focus specifically on what evidence is needed 
to substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has averred on appeal that he has residual injuries 
from his nasal fracture in service.  He has indicated that he has 
had troubles breathing, particularly with electric heat or when 
the air is hot and dry.  He also has endorsed sinus problems, 
nose bleeds and problems with being intubinated as a result of 
his fractured nose.  He additionally indicated in his January 
2005 notice of disagreement that he has a burning sensation 
across the bridge of his nose and in his eyes, which wakes him 
from his sleep.

In particular, at the Veteran's DRO hearing in December 2006, the 
Veteran indicated that he fractured his nose in service when he 
was hit in a motor pool fight with a helmet in 1973.  The Veteran 
stated that the symptoms he believed were associated with his 
fractured nose were mostly sinus problems, such as difficulty 
breathing in dry, hot air, nose bleeds and a runny nose.

The Veteran's brother, C.T., submitted a statement in October 
2005 indicating that he served with the Veteran when he injured 
his nose.  He stated that the Veteran complained of a lot of 
complications from his broken nose, including nose bleeds, 
difficulty breathing and problems with electric heat.  C.T. 
further stated that the Veteran went on a week of leave to 
recover after breaking his nose.  C.T. did not note any current 
symptoms associated with the Veteran's broken nose other than 
those the Veteran himself has identified.

The Veteran's service treatment records include January 1972 and 
June 1973 pre-induction and induction examinations that noted the 
Veteran's nose as normal.  In October 1973, the Veteran got into 
a fight and was seen in the emergency room with pain and soreness 
in his nose.  X-rays from that time indicate a comminuted 
fracture of his nasal bone.  No other facial bones were fractured 
at that time.  In an ear, nose and throat consultation that same 
day, the Veteran was diagnosed with a non-displaced nasal 
fracture.  X-rays from later in October 1973 showed no evidence 
of facial fractures, though it was noted that his maxillary antra 
appeared cloudy bilaterally, particularly on the left side.  The 
etiology of that finding was undetermined.

The Veteran's April 1974 separation examination noted a normal 
nose.  A history of a nasal fracture in service was noted.  The 
physician, however, noted that the Veteran had "no sequela" 
related to that nasal fracture at that time.

Post-service, VA and private treatment records from throughout 
the appeal period do not indicate any treatment for any residuals 
of his nasal fracture which have not associated with a sinus 
problem.  Head CT scans and x-rays from throughout the appeal 
period do not demonstrate any problems with the Veteran's head 
except for sinusitis and sinus infections.

The Veteran underwent a VA examination in March 2007.  He 
reported that he was in a fight in service and was hit with a 
helmet, resulting in a comminuted non-displaced nasal fracture.  
The VA examiner noted that this was shown on x-rays from military 
service, and further noted that the consultation in service 
showed no deviated nasal septum or need for intervention at that 
time.  The Veteran reported being on leave for a week after he 
fractured his nose.  He further stated that he currently had 
interference with breathing and purulent nasal drainage.  The VA 
examiner noted that there was no history of any dysnea during 
exertion or rest or any speech impediment, but that there was 
nasal regurgitation.  After examination, the Veteran was 
diagnosed with a "nasal fracture comminuted non-displaced 
without sequela of sinusitis."

The Veteran underwent another VA examination in February 2010.  
He reported that his nose condition had worsened over the years 
and that he cannot "stand electric heat" and his "nose will 
act up."  He indicated that he takes sinus medication for those 
symptoms, which included burning on his face, a runny nose and 
plugged ears.  The VA examiner acknowledged the Veteran's nasal 
fracture in 1973 but noted that he did not have surgery.  The 
Veteran was noted as having nasal congestion, sinus tenderness 
and difficulty breathing, but did not have a speech impediment.  
There was no soft palate abnormality, nasal obstruction, polyps, 
septal deviation, tissue loss, scarring or deformity of the nose.

The VA examiner diagnosed the Veteran with chronic sinusitis, but 
no residuals of a nasal fracture in service.  The VA examiner 
noted that after reviewing the claims file, the Veteran had a 
non-displaced nasal fracture in October 1973, but noted the 
October 1973 evidence of no other facial fractures.  He related 
the Veteran's sinusitis to the nasal fracture or the sinusitis 
problems noted in service.  

As noted in the Introduction, the Board will not consider any 
evidence associated with the Veteran's currently service-
connected sinusitis.  

From the foregoing evidence, it is clear that the Veteran had a 
comminuted non-displaced nasal fracture in service in October 
1973 as a result of being in a fight.  However, he did not seek 
any treatment for any nasal problems following October 1973, and 
it was clearly noted on his separation examination in April 1974 
that there were no sequela or residuals associated with his nasal 
fracture at that time.  Thus, while the Veteran's nose was broken 
in service, the evidence fails to establish any chronic residuals 
of that injury during military service.  Thus, the Board finds 
that there is no evidence of any residuals of a nasal fracture 
noted in the Veteran's service treatment records.

Further, there is no current evidence showing any residual 
disability.  The Veteran has not reported any post-service 
treatment for nasal fracture or any residuals thereof and there 
is no medical evidence of record indicating that any current 
residuals of a nasal fracture exists.  The Board specifically 
points to the VA examinations, particularly the February 2010 VA 
examination, which note that the Veteran has sinusitis, but does 
not have any septal deviation, nasal obstruction, or any other 
nasal disability.  The wealth of clinical evidence associated 
with the claims file fails to disclose any nasal problem that the 
Veteran is suffering from throughout the appeal period.  Again, 
service connection is already in effect for sinusitis.  

The Veteran believes he has a continuing nasal disability.  In 
this regard, the Board acknowledges Jandreau v. Nicholson, 492 F. 
3d 1372 (Fed. Cir. 2007), in which the Federal Circuit determined 
that lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional. The relevance of lay evidence is not 
limited to the third situation, but extends to the first two as 
well. Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.

In this case, none of the factors set forth under Jandreau have 
been satisfied.  
In any event, the Veteran's complaints throughout the appeal 
period have primarily related to sinus problems, including 
trouble breathing, nose bleeds, runny noses and problems with 
electric heat.  Such symptomatology has already been service-
connected and rated under the Veteran's service-connected 
sinusitis, and any further service connection for those symptoms 
would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 
(2010).

Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of 
proof of present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires 
existence of present disability for VA compensation purposes); 
see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

In summary, in the absence of competent and credible evidence 
that the Veteran currently has any claimed residuals of a nasal 
fracture or has any residual of a nasal fracture in service from 
which he currently suffers (aside from the service-connected 
sinusitis), the claim of service connection for residuals of a 
nasal fracture must be denied.  See 38 C.F.R. § 3.303; Brammer, 
supra.

In reaching the above conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).


ORDER

Service connection for residuals of a nasal fracture is denied.



____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


